Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION

Election/Restrictions
Applicant’s election with traverse of group I in the reply filed on 4/9/2021 is acknowledged. Claims 17-22 are withdrawn from further consideration because they drawn to nonelected invention.
Claims 1-4 and 6-16 are under examination. 

Priority
This application filed 05/09/2019 is a 371 of PCT/JP2017/044161 (filed 12/08/2017) which claims benefit to five U.S. provisional applications: 62/488,069 (filed 04/21/2017), 62/449,122 (filed 01/23/2017), 62/449,118 (filed 01/23/2017), 62/434,427 (filed 12/15/2016), and 62/431,443 (filed 12/08/2016). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Withdrawal of Rejections:
In view of amended claims and applicant’s arguments, the rejections under 35 USC § 112(b) are hereby withdrawn.

Maintenance of Rejections (including modification due to amendments):
Claim Rejections - 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-4, 6-8 and 10-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wigley (WO 2012/125050 A1 – cited in IDS filed on 05/09/2019).
	Wigley’s general disclosure is related to a screening method to identify microorganisms that impart beneficial properties to plants as well as compositions and uses of them (see abstract and p. 3: Object).
Wigley teaches a method of selecting microorganisms that imparts beneficial properties to a plant.  The method (for claim 1) comprising a first screening step of allowing a plant to grow in a growth medium (or a solution for partially soaked the plant, plant growth medium, page 47, line 10++) that includes one or more microorganisms/microbial mixture (page 47, line 11++) under application of biotic stress: in the presence of nematode (page 47, line 19++) during growth, and collecting one or more microorganisms from the plant (p.3, lines 11 – 21 and page 47, line 25++), wherein the first screening step is followed by a first culture step of culturing the selected microorganisms in two or more culture media (page 40, line 2++ and page 53, line 6++) for a predetermined period of time, and mixing the microorganisms cultured in the media to prepare a group of plant symbiotic microorganisms: isolation of microbes to pure culture including mixing/combining and culturing the microbes (page 48, line 1++).
Regarding claims 2 and 10, Wigley also teaches repeating the process, outlined above, one or more times wherein the one or more microorganisms isolated are used in the repeated steps (p. 5, 1st ¶ and pp. 47 – 48 Example 1).  With respect to instant claim 10, each cycle includes growing plants in soil with the microorganisms and water, reading on soaking the roots in a solution containing the microorganisms in the first step.
Regarding claim 3, Wigley teaches increasing the stress level by increasing the number of nematodes (pp. 47 lines 25 – 27).
Regarding claim 4, Wigley teaches applying the same or different types of stress in successive repetitions of the cycle (p. 5, lines 13 – 15).
claims 6 and 15, in example 1, Wigley teaches "the microorganisms isolated from roots and stems/foliage, either as individual isolates in pure culture" (p. 47, lines 6-8) are applied to the plant growth medium (p. 47, line 10) and then the plants that are least affected by nematodes are selected and microorganisms are isolated from them and prepared as in step 2, and then the process from steps 2 to 3 are repeated (p. 47, lines 24 – 26).  Repeating the steps with microorganisms that are/can be isolates of pure culture, reads on the instant claim of culturing microorganisms in one or more culture media in the instantly claimed iterative process because, in step 2, the "microorganism(s) are mixed" (p. 47, line 11) or the microorganisms are added to the plant growth medium (p. 47, line 10), which means the microorganisms were cultured and then mixed in culture media for the plants.  Furthermore, since Wigley teaches the process from steps 2 to 3 may be repeated (p. 47, line 25), Wigley teaches repetitions or no repetitions, reading on instant claim 6.  Note that once the Wigley’s process is repeated, it reads on claim 15.
Regarding claim 7, Wigley teaches increasing or not increasing stress (p. 47, line 26 and p. 49, line 17).
Regarding claim 8, Wigley teaches applying one or more selective pressures during growth (p.3, line 18).
Regarding claims 11-12, Wigley teaches one or more selective pressures (p. 3, line 18) where the selective pressures can be biotic (p.4, line 1) or abiotic (p. 4, line 5) and wherein the abiotic pressure can be salt concentrations, temperature, pH, water, minerals, organic and inorganic nutrients, organic and inorganic toxins, and metals (p. 4, lines 5 – 8).
Regarding claims 13-14, Wigley teaches "the microorganism are obtained from any general terrestrial environment, including its soils" (p. 16, lines 28 – 29).
Regarding claim 16, Wigley teaches the growth medium should be taken broadly to mean natural, artificial, soil, hydroponic solutions, etc. (p. 25, lines 10 – 14), that the medium can be sterile or not sterile (p. 25, lines 23 – 24). Wigley also teaches “it should be appreciated that the media may be used alone or in combination with one or more other media” (p.25, lines 14 – 15), reading on the limitation of growing the plant hydroponically and transferring the plant to soil.

Response to Argument
Applicant’s arguments filed 8/27/2021 have been fully considered but they are not persuasive.

It is the examiner’s position that Wigley teaches a culture step of using two or more different culture media (page 40, line 2++ and page 53, line 6++) and mixing/combining (page 40, line 6++, page 53, lines 4++ and 14++) the cultured microorganism: wherein the cultured microorganism are from selected plants (been screened once) and sub-cultured in different media (for diversity of microorganisms, page 40, line 5++). 
Applicant argued that Step 1 (in Example 1) of Wigley does not apply stress and microorganisms are mixed in Step 2 without stress application. Therefore, Step 2 can’t correspond to the first culture step.
It is the examiner’s position that Wigley teaches a first screening step of allowing a plant to grow in a growth medium (or a solution for partially soaked the plant, plant growth medium, page 47, line 10++) that includes one or more microorganisms/microbial mixture (page 47, line 11++) under application of biotic stress: in the presence of nematode (page 47, line 19++) during growth, and collecting one or more microorganisms from the plant (p.3, lines 11 – 21 and page 47, line 25++), wherein the first screening step is followed by a first culture step of culturing the selected microorganisms in two or more culture media (page 40, line 2++ and page 53, line 6++) for a predetermined period of time, and mixing the microorganisms cultured in the media to prepare a group of plant symbiotic microorganisms: isolation of microbes to pure culture including mixing/combining and culturing the microbes (page 48, line 1++). Therefore, Example 1 of Wigley including Steps 1-3 correspond to the allowing and collecting steps in claim 1, and Steps 4-5 teaches isolation and culture of microorganisms from the selected best-performing plants (page 40, line 2++ and page 53, line 6++) and combine microorganisms to develop a commercial product.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wigley as applied to claims 1-4, 8-8 and 10-16 above, in view of Viscardi (Assessment of plant growth promoting activities and abiotic stress tolerance of Azotobacter chroococcum strains for a potential use in sustainable agriculture: September, 2016).
Wigley’s general disclosure is detailed above.
However, Wigley does not teach wherein the intensity of the abiotic stress is such that a survival rate of the plant grown under aseptic condition is less than 50%.
Viscardi’s general disclosure is related to Azotobacter chroococcum strains' ability to protect plants from abiotic stress (see title and abstract). Viscardi tested 106 bacterial strains to see which ones would symbiotically help plants resist salt and drought (abstract).
Viscardi teaches routine tests of bacteria with plants irrigated with three different saline concentrations: 0%, 0.5%, and 1% (p.852: Section 2.7, last two ¶s): salt tolerance (page 854, left column, para 3.2.++, Fig. 1). Viscardi teaches these routine tests were performed aseptically, as explained next.  Viscardi teaches the tomato seeds for these routine experiments were sterilized (p. 852, left side, 3rd sentence) and grown in sterilized quartz sand (p.852, left side, 4th sentence) in controlled conditions (p. 852, left side, 5th sentence). Therefore, Viscardi teaches routine testing whereby the abiotic stress is varied as needed by the skilled artisan. 
It would have been obvious to the skilled artisan before the effective filing date of the claimed invention to perform routine testing of different degrees of abiotic stress as taught by Viscardi. The skilled artisan would have been motivated to do so because Viscardi teaches “Preliminary results with salt stressed tomato plants, pre-treated with A. chroococcum 76A .

Response to Argument
Applicant’s arguments filed 8/27/2021 have been fully considered but they are not persuasive.
Applicant argued that Viscardi fails to make up for the deficiencies of Wigley.
It is the examiner’s position that Wigley teaches the claimed method as described above and Viscardi is cited for the teaching of routine tests of bacteria with plants: salt tolerance (page 854, left column, para 3.2.++, Fig. 1) under aseptic condition: “sterilized” (p. 852, left side, 3rd sentence) and grown in sterilized quartz sand (p.852, left side, 4th sentence). Therefore, In view of the teachings of Wigley and Viscardi, there would have been a reasonable expectation of success that routine experimentation with different levels of stress (such as the survival rate of plant grown under aseptic condition is less than 50%) would allow the skilled artisan to identify stress levels that the symbiotic bacteria are helpful to the plant, at which time the artisan could isolate the bacteria from the plants. 

Conclusion
No claim is allowable.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila G Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653